J-A17043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                     v.                        :
                                               :
    KAHEEM FAISON                              :
                                               :
       Appellant                               :   No. 3030 EDA 2019

           Appeal from the PCRA Order Entered September 17, 2019
              in the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0002522-2018

BEFORE:      BOWES, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

DISSENTING STATEMENT BY BOWES, J.:                 FILED SEPTEMBER 23, 2020

        The certificate of service on Appellant’s pro se notice of appeal indicates

that it was served through the prison mailing system on October 17, 2019,

which was a Thursday. It was docketed by the clerk of courts on Tuesday,

October 22, 2019. The PCRA court expressly indicted that the appeal was

timely,1 and the Commonwealth has not asserted otherwise. Accordingly, I

would deem the appeal to be timely filed. See Commonwealth v. Cooper,

710 A.2d 76, 79 (Pa.Super. 1998) (“Where . . . the opposing party does not

challenge the timeliness of the appeal and the prisoner’s assertion of

timeliness is plausible, we may find the appeal timely without remand [for an

evidentiary hearing as to when the notice was deposited with prison

authorities].”).




____________________________________________


1   See PCRA Court Opinion, 10/28/19, at 5.
J-A17043-20


      Rather than quash the appeal, I would address the substance of

Appellant’s issues, and would affirm the dismissal of his PCRA petition for the

reasons stated in the PCRA court’s opinion.        See PCRA Court Opinion,

10/28/19, at 6-7 (explaining that it is apparent from the record that

Appellant’s claims of ineffective assistance of plea counsel are meritless).

Therefore, I respectfully dissent.




                                     -2-